Exhibit 10.1

 

 

December 17, 2015

 

 

Rebecca Flick

[Address]

 

 

 

Dear Rebecca:

 

It is with great pleasure and enthusiasm that we offer you the position of
Executive Vice President & CFO of Hancock Fabrics, Inc. (“Hancock Fabrics” or
the “Company”), reporting to the Company’s Chief Executive Officer, subject to
final approval of your appointment by the Board of Directors of Hancock Fabrics
(the “Board”). Unless we mutually agree otherwise, your employment is effective
January 4, 2016. (The first day of your employment with Hancock Fabrics is
referred to as your “Start Date.”) You will be classified as an exempt
(Salaried) employee. Your compensation package includes an annual base salary of
$250,000.00 (payable bi-weekly), which is subject to applicable payroll
deductions. You will be eligible for participation in the Company’s incentive
programs, with the type and amount of any award to be determined by the Board or
a committee thereof in its sole discretion. Because your position is exempt from
overtime pay, your salary will compensate you for all your hours worked. This
offer is contingent on an acceptable outcome of a background check.

 

In connection with your relocation from Atlanta to the Tupelo area, Hancock
Fabrics will allocate $2000.00 per month for temporary housing for six (6)
months, beginning on January 1, 2016 through and including June 30, 2016. The
allocation will apply to either corporate housing provided by Hancock or housing
you secure on your own for the six month period. You agree that you will
complete your relocation as soon as reasonably possible in 2016, and in all
events you agree that you will be regularly present in the Company’s offices
from your Start Date. Hancock Fabrics will reimburse you for mileage, tolls,
meals (if you are staying in a hotel), hotel for six (6) round trips between
Tupelo and Atlanta. These trips may be utilized to monitor and prepare for the
sale of your existing home. Hancock Fabrics will pay for the loading and
unloading of household goods. The moving company will be responsible for packing
and unpacking your household goods. Hancock Fabrics will provide damage
replacement coverage for household goods. Costs for the transportation, loading
and unloading must be pre-approved and will be direct billed to Hancock Fabrics.
If applicable, Hancock Fabrics will reimburse you for the reasonable costs of
storing your household items for up to six (6) months. It is agreed that in the
event of your voluntary termination of employment with Hancock Fabrics within
[two years after your Start Date], that you will repay Hancock Fabrics in full
for any reimbursed relocation expenses provided in this paragraph, including the
temporary housing benefit, within thirty (30) days of your leaving Hancock
Fabrics.

 

 
 

--------------------------------------------------------------------------------

 

 

In addition, in connection with the sale of your home in Atlanta, Hancock
Fabrics will reimburse you on or promptly after the first anniversary of your
Start Date, subject to your continued employment with Hancock Fabrics through
such anniversary date, for the realtors’ commission paid by you up to 6% of the
selling price plus listed expenses exclusive of costs negotiated between you and
the buyer. Hancock Fabrics will not pay for any costs for negative equity in the
home. Hancock Fabrics will also reimburse you for the standard closing costs of
buying a home. These costs include realtor’s commission, credit report, property
appraisal, doc stamps, recording fees, and termite inspection. All amounts paid
to you by Hancock Fabrics pursuant to this paragraph are subject to applicable
tax withholding. Hancock Fabrics will not reimburse you for loan origination
fees, loan points or pre-paid interest, pre-paid insurance, bank fees and home
repairs. Hancock Fabrics will not reimburse you for costs agreed upon between
you and the seller for the purchase of your home. It is agreed that in the event
of your voluntary termination of employment with Hancock Fabrics at any time
after your receipt of any reimbursement payment pursuant to this paragraph and
prior to the third anniversary of your Start Date, that you will repay to
Hancock Fabrics the gross amount of such payment (before giving effect to any
taxes) within thirty (30) days of your leaving Hancock Fabrics.

 

Currently, medical and dental insurance is available to all salaried employees
immediately upon hire, with no waiting period, and Hancock Fabrics pays
approximately 70% of the total premium, with the employee paying the remainder.
You will be eligible to participate in the company sponsored 401(k) plan
following your one year anniversary with the Company. You are eligible for four
weeks’ vacation per year, including your first anniversary year 2016-2017. If
you have any questions regarding benefits, please contact Kimberly
Potts-Benefits Manager at 662-365-6220. Your participation in all company
benefit plans is subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan.

 

Employment with Hancock Fabrics is for no specific period of time.  Your
employment with Hancock Fabrics will be “at will,” meaning that either you or
Hancock Fabrics may terminate your employment at any time and for any reason,
with or without cause, and with or without prior notice.  Any contrary
representations which may have been made to you are superseded by this offer. 
This is the full and complete agreement between you and Hancock Fabrics on this
term.  Although your job duties, title, compensation and benefits, as well as
Hancock Fabrics’ personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and Hancock Fabrics’ Chief Executive Officer.
You hereby agree to comply with all applicable policies of Hancock Fabrics as in
effect from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

Please find enclosed a Non-Compete, Non-Solicitation, Non-Disparagement and
Non-Disclosure Agreement. In accepting this position, you agree to execute and
adhere to these contractual agreements set forth for a period of two (2) years
from your date of separation from Hancock Fabrics, Inc., for any reason. Please
review the agreement carefully and, if appropriate, have your attorney review it
as well. In addition, please find enclosed a Severance Agreement, if a Change in
Control of the Company occurs. At the EVP level, the benefit is equal to two
times salary, plus prorated bonus, if applicable.

 

Rebecca, as we have discussed, we have our share of business challenges,
however, we are ready to grow our business and I think you will agree that this
is a great opportunity for you, personally, professionally and financially. We
look forward to your acceptance of this agreement and joining the Hancock
Fabrics’ leadership team. Upon acceptance of this agreement, please sign, date
and return one copy in the enclosed envelope.

 

 

 

 

Sincerely yours,

 

/s/ Steven Morgan

 

/s/ Rebecca Flick

Steven Morgan

 

President and Chief Executive Officer

12/21/2015

 

Date

 